Name: Regulation (EEC) No 2118/69 of the Council of 28 October 1969 altering the period of validity of Regulation (EEC) No 18/69 concerning the advance fixing of the export refund on olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 452 Official Journal of the European Communities No L 271 /929.10.69 Official Journal of the European Communities REGULATION (EEC) NO 2118/69 OF THE COUNCIL of 28 October 1969 altering the period of validity of Regulation (EEC) No 18/69 concerning the advance fixing of the export refund on olive oil the system introduced by Council Regulation (EEC) No 18/694 of 20 December 1968 supplementing Regulation No 171/67/EEC by provisions concerning the advance fixing of the export refund on olive oil ; whereas for this reason the limit on the period of validity of that Regulation should be removed; HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2146/68,2 and in particular Article 18 (2) thereof; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof; Having regard to the proposal from the Commission ; "Whereas experience gained during the 1968/69 marketing yeax has demonstrated the effectiveness of \ Article 1 The second paragraph of Article 3 of Regulation (EEC) No 18/69 is hereby repealed . Article 2 This Regulation .shall enter into force on 31 October 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . , . . Done at Luxembourg, 28 October 1969 . For the Council The President P. LARDINOIS 1 OJ No 172, 30.9.1966, p. 3025/66 . 4 OJ No L-3 , 7.1.1969, p . 1 . 2 OJ No L 314, 31.12.1968, p. 1 . 3 OJ No 197, 29.10.1966, p. 3393/66.